Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Claims Rejections-35 U.S.C. 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer product comprising a machine readable medium and the applicant did not provide in specification any details regarding that computer program product.  Based on that, the computer program product could be anything and claim 17 is not eligible.

                                                          Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13; 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagenaar (US.Pub.No.20150382042) in view of Berger (US.Pub.No.20180241981).

Regarding claim 1, Wagenaar et al disclose a method for streaming media from a computer-implemented media streaming system, the method comprising: receiving a primary media stream (see fig.2 with sever 106 for providing the primary content; 0066);

receiving a plurality of items of interstitial content, each item being associated with content information specifying the content of the respective item(see fig.2 with Ad server 105 and Ad Proxy 104 for providing the commercial and other additional related to the commercial; ad proxy 104 does not store the actual advertisement content but rather provides contact information, for example, internet address links, or resource locators, for retrieving the advertisements, which are presented in the playlist. The ad server 105 provides the source storage of the advertisement content, 0066);

combining the items of interstitial content with the primary media stream to form a playout media stream(see fig.2 with DSM 201 for combining the primary content with the commercial; the DSM 201 presents the manifest 450 for the playlist with ads already inserted and embedded for delivery as a single stream,0078;0064) ;



 But did not explicitly disclose storing data associating the content information of the interstitial content in the media stream streamed to the media consumer with the media consumer.

 However, Berger et al disclose storing data associating the content information of the interstitial content in the media stream streamed to the media consumer with the media consumer (commercials and the metadata are saved on the device for later use, 0105).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Berger to modify Wagenaar by storing locally data related to commercial for the purpose of retrieving commercials accordingly.

Regarding claim 2, Wagenaar et al disclose  wherein the step of combining the items of interstitial content with the primary media stream further comprises inserting the interstitial content in interruptions in the primary media stream(substitution of program durations with other programs or black screens such as for sports "blackouts,0031;0071).



Regarding claim 4 ,  Wagenaar et al disclose  wherein the media consumer is a media playback device(see fig.2, element 100; the player 100 can include any type of user interface coupled with the host device to provide for a selection of the media, for example, a mobile phone, computer, television or display,0068).

Regarding claim 5, Wagenaar et al disclose wherein the media consumer is a media playback device associated with a defined user identity (logon profile, 0029; 0070; user id, 0068).

Regarding claim 6 ,  Wagenaar et al disclose wherein the said-storing step-further comprises: generating a unique identity for the media consumer: causing the unique identity to be stored at the media consumer; and storing remotely from the media consumer history data associating the unique identity with the content information of the interstitial content in the media stream streamed to the media consumer(mobile device identifier, logon profile, 0029; the user profile information can be retrieved from an internet browser,0070; see fig.2 with Ad Tracker for storing viewing history).



However, Berger et al disclose wherein the said-storing step-further comprises:-gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer can be heuristically identified; and storing remotely from the media consumer history data comprising that received the gathered information in association with the content information of the interstitial content in the media stream streamed to the media consumer( this system can determine the status of the media consumer and data related to viewed contents is tracked by the sever 326 and stored in a remote sever; data recorded by the tracking server may be provided later to the advertisers as verification that their commercials have been viewed by users,0067;0136;see fig.3 for showing state or status of the media consumer;0145).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Berger to modify Wagenaar by providing option to detect network connection of the media consumer for the purpose of improving viewing experiences.

 Regarding claim 8, Wagenaar et al did not explicitly disclose wherein the said-storing step-further comprises causing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer to be stored at the media consumer.

However, Berger et al disclose wherein the said-storing step-further comprises causing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer to be stored at the media consumer (commercials and the metadata are saved on the device for later use, 0105; receiving one or more files from a mobile device containing past activity on the device, 0019).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Berger to modify Wagenaar by storing locally data related to commercial for the purpose of retrieving commercials accordingly.

 Regarding claim 9, Wagenaar et al disclose further comprising, subsequent to the said-streaming and the storing steps, performing the steps of: communicating with the media consumer to perform a transaction; and associating the transaction with the content information of the interstitial content in the media stream streamed to the media consumer (see fig.2 with Ad tracker 103 for communicating with player 110 to collect information related to contents that were presented to the user; 0066).

 Regarding claim 10 ,  Wagenaar et al disclose wherein the step of streaming the playout media stream is performed at a first computer, and the step of communicating with the media consumer to perform the transaction is performed at a second computer(seefig.2 where DSM 201 is responsible to stream the content; and transaction of collecting report or history is executed by the Ad tracker 103; the ad server 105 and the content server (origin) 106 with the DSM 201 and player 100 to facilitate the delivery of the personalized and targeted media content,0064; ad tracker 103 provides advertisement play triggers and logs events allowing for in-market research that monitors ad viewing and content presentation,0066).

 Regarding claim 11 ,  Wagenaar et al disclose  wherein the storing further comprises: generating a unique identity for the media consumer: causing the unique identity to be stored at the media consumer: and storing remotely from the media consumer history data associating the unique identity with the content information of the interstitial content in the media stream streamed to the media consumer: wherein the step of associating the transaction further comprises: receiving the unique identity from the media consumer: and correlating the received unique identity with the history data(mobile device identifier, logon profile, 0029; the user profile information can be retrieved from an internet browser,0070; see fig.2 with Ad Tracker for storing viewing history;0075).

Regarding claim 12, Wagenaar et al did not explicitly disclose wherein the storing further comprises: gathering from the media consumer information indicative of the state of the media 

However, Berger et al disclose wherein the storing further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer is configured to be heuristically identified: and storing remotely from the media consumer history data comprising the gathered information in association with the content information of the interstitial content in the media stream streamed to the media consumer: wherein the step of associating the transaction further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer can be heuristically identified; and correlating that received the gathered information with the history data(this system can determine the status of the media consumer and data related to viewed contents is tracked by the sever 326 and stored in a remote sever; data recorded by the tracking server may be provided later to the advertisers as verification that their commercials have been viewed by users,0067;0136;see fig.3 for showing state or status of the media consumer;0145; mobile app may transmit information related to its past activity (e.g. which video items it downloaded and when) to an analytics server,0039 ).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Berger to modify Wagenaar by providing option to detect network connection of the media consumer for the purpose of improving viewing experiences.

 Regarding claim 13 ,  Wagenaar et al disclose  the method further comprising receiving, by the second computer, the history information from the media consumer(see fig.2 with Ad tracker for collecting viewing history from the player 100; ad tracker 103 provides advertisement play triggers and logs events allowing for in-market research that monitors ad viewing and content presentation,0066).

But did not explicitly disclose wherein the storing further comprises storing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer at the media consumer.

However, Berger et al disclose wherein the storing further comprises storing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer at the media consumer (commercials and the metadata are saved on the device for later use, 0105; receiving one or more files from a mobile device containing past activity on the device, 0019).



Regarding claim 15, Wagenaar et al disclose wherein the primary media stream is an audio or video program (content server 106 provides the (non-advertising) raw media content, for example, the video clips and sound clips in raw digital format, 0066).

 Regarding claim 16, Wagenaar et al disclose wherein the interstitial items include advertisements (dynamically inserted content (e.g., advertisements), 0065).

Regarding claim 17, it is rejected using the same ground of rejection for claim 1.
Regarding claim 18, it is rejected using the same ground of rejection for claim 1.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagenaar (US.Pub.No.20150382042) in view of Berger (US.Pub.No.20180241981) and Jabara (US.Pub.No.20130305297).

Regarding claim 14, Wagenaar and Berger did not explicitly disclose wherein the step of streaming the playout media stream is performed using a packet streaming mechanism.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Jabara to modify Wagenaar and Berger by UDP packet for the purpose of using specific protocol to stream video content.
                                                                
                                                             Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/JEAN D SAINT CYR/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425